Name: Commission Regulation (EEC) No 3630/92 of 15 December 1992 re-establishing the levying of customs duties on products of category Nos 7 and 9 (order Nos 40.0070 and 40.0090), originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 No L 368/ 18 Official Journal of the European Communities 17. 12. 92 COMMISSION REGULATION (EEC) No 3630/92 of 15 December 1992 re-estabishing the levying of customs duties on products of category Nos 7 and 9 (order Nos 40.0070 and 40.0090), originating in Malaysia, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas in respect of products of category Nos 7 and 9 (order No 40.0070 and 40.0090), originating in Malaysia, the relevant ceiling amounts to 972 000 pieces and 131 tonnes ; Whereas on 18 August 1992 imports of the products in question into the Community, originating in Malaysia, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Malaysia, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended for 1992 by Regula ­ tion (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1992 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 20 December 1 992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products imported into the Community and originating in Malaysia : Order No Category(unit) CN code Description 40.0070 7 6106 10 00 Women's or girls' blouses, shirts and shirt-blouses, (1 000 6106 20 00 whether or not knitted or crocheted, of wool, pieces) 610690 10 cotton or man-made fibres 6206 20 00 6206 30 00 6206 40 00 40.0090 9 5802 1 1 00 Terry towelling and similar woven terry fabrics of (tonnes) 5802 19 00 cotton ; toilet linen and kitchen linen, of terry towelling and similar woven terry fabrics, of ex 6302 60 00 cotton, other than knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p . 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . Regulation as last amended by Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. IV. 17. 12. 92 Official Journal of the European Communities No L 368/19 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1992. For the Commission Christiane SCRIVENER Member of the Commission